UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4688



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-39)


Submitted:   January 31, 2006              Decided:    March 2, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Jennifer May-Parker, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Antonio Davis appeals from his conviction after a jury

trial for possession of a firearm by a convicted felon.                  On appeal,

he asserts that the evidence was insufficient to show that he

knowingly possessed the firearm in question. After a review of the

record, we affirm.

             A verdict must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.        Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial    evidence      is   defined     as   “that   evidence      which    ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996)).     We review both direct and circumstantial evidence and

permit “the [G]overnment the benefit of all reasonable inferences

from the facts proven to those sought to be established.”                      United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

             Title 18 U.S.C. § 922(g) (2000) prohibits the possession

of   a   firearm    by   a   person   previously       convicted    of    “a   crime

punishable    by    imprisonment      for   a   term    exceeding    one       year.”

Possession may be actual or constructive. United States v. Rusher,

966 F.2d 868, 878 (4th Cir. 1992) (possession of a controlled

substance).     When the Government seeks to establish constructive


                                      - 2 -
possession,    it   must     prove   that    the   defendant   “intentionally

exercised dominion and control over the firearm, or had the power

and   the   intention   to    exercise   dominion    and   control   over   the

firearm.” United States v. Scott, 424 F.3d 431, 435-36 (4th Cir.),

cert. denied, 126 S. Ct. 779 (2005).

            In support of his argument that there was insufficient

evidence that he was in knowing possession of the firearm, Davis

chiefly relies on our decision in United States v. Blue, 957 F.2d

106 (4th Cir. 1992).       In Blue, we found that an officer’s testimony

that Blue’s shoulder dipped as the officer approached the vehicle

in which Blue was a passenger and the fact the gun was found under

the passenger seat where Blue had been sitting did not alone

support a finding of constructive possession.              Id. at 107-08.    We

explained that, in order to “uphold a finding of constructive

possession, this court requires more evidence of dominion and

control than the government has offered here.”              Id.   However, we

noted that “[i]n reaching this decision, we emphasize that the

facts of this case fall outside, but just barely, the realm of the

quantum of evidence necessary to support a finding of constructive

possession.”    Id. at 108.

            In this case, there is substantially more evidence than

the two pieces of evidence that were available in Blue.              Davis was

driving the vehicle in question, and the firearm was in plain sight

and touching his foot.        In addition, after Davis was seen bending


                                     - 3 -
over in his seat, the firearm was found moved from the right side

of the driver’s seat to the left side and tucked under the seat.

Moreover, when questioned about the gun, Davis stated unequivocally

that it was not in the car.   He did not state that he was unaware

of the car’s contents or that, to his knowledge, there was no gun

in the car.   Instead, his response gave the impression that he was

aware of the contents of the car.       Based on the foregoing, we

conclude that the evidence was sufficient for the jury to reach the

conclusion that Davis was in possession of the firearm.

          Accordingly, we affirm.       We deny Davis’s motions to

relieve counsel, to appoint new counsel, and to file a supplemental

brief.   Davis must pursue any claims he has against his trial or

appellate counsel in a 28 U.S.C. § 2255 (2000) motion.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -